DETAILED ACTION

    PNG
    media_image1.png
    1082
    817
    media_image1.png
    Greyscale

Rejoined Claims
Claims 3 and 8 are seen to no longer positively recite a combination with “the internal lube circuit,” and have been rejoined.
	Claim Rejections - 35 USC § 112
Claims 3 and 7-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant has amended dependent claim 3 to specify, “the manifold is adapted for fluidly coupling to the internal lube circuit.” Applicant has amended dependent claim 7 to specify, “the first flow line is adapted for fluidly coupling to a channel plate or dipstick tube.” Applicant has amended dependent claim 8 to specify, “the manifold is adapted for fluidly coupling to the internal lube circuit.” Applicant has amended dependent claim 9 to specify, “the first flow line is adapted for fluidly coupling to a channel plate or dipstick tube.” The language of dependent claims 3 and 7-9, as amended with the amendment of January 27, 2021, is not seen to find clear positive basis in the originally filed disclosure. With respect to these limitations, there does not appear to be any literal basis for “adapted for,” nor disclosure of any adaptations that were made to modify the base structure (i.e., “manifold” or “first flow line”).
s 3 and 5-9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
It is unclear what is intended by “including kit hardware.” It is unclear what minimal components this ambiguous language intends, or how this newly claimed “kit hardware” differs from the components set forth in the body of the claim after the term “comprising.” Beyond this, it is now unclear where the preamble of the claim ends and the body of the claim begins, since there are now two transitional phrases, “including” and “comprising.” The addition of an additional transitional phrase renders the scope of these claims incomprehensible.
Claims 3 and 7-9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  Claims 3 and 7-9 do not appear to add any components to the claimed “kit” but merely specify an intended use. Claims 3 and 7-9 are not seen to further limit the “kit” claims from which they depend. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 3 and 7-9 employ the recitation “adapted for.”  It is unclear what “adaptations” have been made to the structure in question.  Furthermore, it is unclear when the “adaptations" were made.  Absent a clear recitation of the nature of adaptation and the structure attendant therewith, a claim is indefinite. The metes and not seen to put potential infringers on clear notice as to what constitutes infringement.   For these reasons, the claims are seen to be vague and indefinite.
Claim Rejections - 35 USC § 103
Claims 3 and 5-9 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over RAYMOND (US 3,708,977).  As best understood, RAYMOND is seen to meet the limitations (including numerous flow lines illustrated in Fig.2 of RAYMOND) of the claims as underscored in claim 2:
2. A hydraulic system comprising, in combination, frame means, a reservoir means on said frame means including a top reservoir wall and bottom reservoir wall; filter means mounted on said top reservoir wall; heat exchanger means on said top reservoir wall and including a low heat exchanger portion extending into the bath of said reservoir means; manifold valving apparatus on said top reservoir wall and including a valve inlet; a hydraulic pump motor mounted on said frame means and including a pump inlet, a pump outlet, and a pump cooling flow port; and a plurality of conduit couplings through said bottom reservoir wall for making fluid connections within the reservoir between said pump and said lower heat exchanger portion, said filter means and said valve inlet to thereby eliminate interconnecting external piping; a first conduit connecting said pump outlet with a first one of said conduit couplings; a second conduit within said reservoir and connecting said first conduit coupling with said valve inlet; a third conduit connecting said pump inlet with a second one of said conduit couplings; a fourth conduit within said reservoir and connecting said second conduit coupling with flow through said filter means; a fifth conduit connecting said coolant flow port with a third one of said conduit couplings; and a sixth conduit within said reservoir and connecting said third conduit coupling with said lower heat exchanger portion.

	Independent claims 5 and 6 have been amended by adding the ambiguous recitation, “including kit hardware.” Raymond does not expressly disclose “kit hardware.” Although it is unclear what is intended by “kit hardware,” it is submitted that it would  have been obvious to one of ordinary skill in the art to employ, for example, plumbing fittings (e.g. “compression fittings”) known or of customary practice in the art, in order to facilitate fluidic connections of the claimed kit members.
Response to Arguments
Applicant’s arguments submitted January 27, 2021 have been considered, but not found persuasive.
Applicants have argued:
Rejections based on 35 USC § 112 
Claims 5-7 and 9 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112( pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, of for pre-AIA , the applicant regards as the invention. In particular, the Office Action states that it is unclear which statutory class of invention under 35 USC Section 101 Applicant is claiming by specifying a "kit" in the manner claimed. 
Claims 5 and 6 have been amended to clarify the claims by stating that the kit includes kit hardware. See Applicant's application at paragraph [0034] for support. With this clarification, Applicant submits that the claimed kit of claims 5 and 6 are a new and useful manufacture, i.e. hardware, and that it is now clear which statutory class of the invention Applicant is claiming. 

The addition of the recitation,“kit including kit hardware,” does not clarify the claims, but instead, injects additional ambiguity into the claims. See the new rejections related to this added language.
The Office Action also states that it is unclear how the Applicant intends for the language of the preamble limits the claims. As stated in MPEP Section 2111.02 it is understood that the preamble limits the claims on a case by case basis. As stated there, "[a]ny terminology in the preamble that limits the structure of the claimed invention must be treated as a claim limitation. See, e.g.,Corning Glass Works v. Sumitomo Elec. U.S.A., Inc., 868 F.2d 1251, 1257, 9 USPQ2d4 1962, 1966 (Fed. Cir. 1989). Applicant therefore submits that the preamble limits the claims as the preamble limits the structure of the kit to be used for mounting to an exterior portion of a powered vehicle transmission having the recited configuration. 

The preamble is not seen to limit “the claims as the preamble limits the structure of the kit to be used for mounting to an exterior portion of a powered vehicle “the recited configuration” refer? How is “the structure of the kit” limited? What is “the structure of the kit”? In this regard, a mere “plurality of articles grouped together” has no collective “structure.” This argument is inconsistent to the definition of a “kit” as it has been argued by Applicant. Contrary to the assertions of Applicant, the preamble of independent claims 5 and 6 is not seen to limit the “structure” of the claimed “kit” components in any meaningful way. Instead, the language of the preamble is seen to merely specify an “intended use” with respect to a powered vehicle transmission, and not structurally limit the claimed “kit.”
The Office Action also states that it is unclear what Applicant intends by the recitation "kit". Applicant submits that a "kit" is well known and understood by those skilled in the art, which can be confirmed by searching for the word "kit" in the claims of the US Patent Collection. Applicant has made such a search which resulted in 45,168 issued patents since 1976. In addition, the MPEP provides a definition of "kit" at MPEP Section 2115, last paragraph, which states that kit claims are "claims directed to a plurality of articles grouped together as a kit". Applicant therefore submits that the recitation of a "kit" is clear and not indefinite. 

There is no dispute that the term “kit” appears in U.S. Patent claims. Typically, as has been asserted, patented “kit” claims recite, “a plurality of articles grouped together.” Yet Applicant’s arguments against the art attempt to tie the claimed “plurality of articles grouped together” somehow, back to the structure of the transmission recited in the “preamble” (see Remarks of ; page 7, line 9, through at least page 8, line 2). Since the transmission and its components are not positively recited, they are not seen to structurally limit the claimed “kit.”
With regard to claims 7 and 9, the Office Action states that it is unclear what is intended by the recitation "couples". More specifically, claims 7 and 9 are rejected under 35 USC 112(d) or pre-AIA  35 USC 112, 
Applicant disagrees with the Office Action's characterization of both claims 7 and 9. As seen in MPEP 2173.05(g) functional limitations are permissible when the language provides a clear cut indication of the scope of the subject matter. Please see the third paragraph, second example, of MPEP 2173.05(g) illustrating functional language found to be permissible in a claim directed to a kit of component parts. 
Applicant has amended the claims as suggested by the Examiner to expedite prosecution of the application leading to issuance. Applicant, therefore, submits that the rejections to claims 7 and 9 have been overcome and requests withdrawal of the rejections under 35 USC 112.

The addition of “adapted for” has raised new issues, as it is unclear how this newly added recitation further limits the structure it appears after.
Against the art rejection, it has been argued:
In contrast, Applicant has claimed a kit including kit hardware for mounting to an exterior portion of a powered vehicle transmission which includes a fluid supply disposed in the housing and an internal fluid pump. The kit, as claimed includes a motor and a pump, both of which are elements of the claimed external lube circuit kit. The kit includes an external pump 308 which can operate with an internal pump 316 of the vehicle transmission and which can operate simultaneously or independently, depending on the application. See paragraph [0038] of Applicant's application. 
The reference to Raymond does not disclose a kit including kit hardware, nor does Raymond disclose a pump of an external lube circuit kit or a motor of an external lube circuit kit which are externally located to the powered vehicle transmission. The hydraulic power system of Raymond is configured to supply fluid power to hydraulically operated machines such as machine tools and therefore Raymond does not disclose a kit having kit hardware. Raymond also does not teach or suggest an additional motor or an additional pump which complement an internal pump or motor of a powered vehicle transmission. 
One benefit of Applicant's claimed kit is the ability to utilize the preexisting internal lube circuit of the transmission and to add an external lube circuit thereto to achieve a desired functionality of the system. Additionally, the transmission by using the kit may be utilized in other applications that previously were not achievable, were undesirable, or were unknown. For instance, with one of the embodiments disclosed by the Applicant, a transmission can be towed without disconnecting a 

The arguments against Raymond above are not commensurate with the scope of the claims. The “kit” of Independent claim 5 specifies a “motor,” “pump,” “first flow line,” “second flow line,” “manifold,” “filter” and (?) “kit hardware,” while the “kit” of Independent claim 6 specifies a “motor,” “pump,” “first flow line,” “second flow line,” “manifold,” “valve” and (?) “kit hardware.” The transmission and its components are only mentioned in the claims with respect to intended use. Since the argued transmission and its components are not positively recited, they are not seen to limit the claims.  
Other advantages and results are obtainable by operating either or both the internal and external pumps simultaneously or alternately. See paragraph [0055]. 
Applicant submits that claims 5 and 6, as amended, provides a claimed structural difference that distinguishes over Raymond.  Applicant, therefore, believes that these amendments clarify the recited structure and patentably distinguish over Raymond. 
It is axiomatic that anticipation of a claim under 35 U.S.C. § 102 is proper only if the prior art reference discloses each and every element of the claim. Since Raymond does not disclose each and every element of amended claim 1, Raymond does not anticipate amended claims 5 and 6. Applicant therefore submits that claims 5 and 6 are allowable. Applicant respectfully requests removal of the rejection and allowance of claims 5 and 6. 
With regard to the rejection under 35 U.S.C. § 103, Raymond does not teach or suggest each and every element of amended independent claims 5 and 6. In addition, Raymond does not disclose or suggest a kit, and certainly does not disclose the elements of Applicant's claimed kit. One skilled in the art would not, therefore, be motivated to look to Raymond since there is no reason to do so. Since Raymond does not disclose or suggest each and every element of claims 5 and 6, Applicant submits that a prima facie case of obviousness under 35 U.S.C. § 103 has not been established with regard to Applicant's invention. Consequently, claims 5 and 6 are believed to be allowable over Raymond. Applicant therefore requests withdrawal of the rejection and allowance of claims 5 and 6.

In view of the addition of the ambiguous recitation, “including kit hardware,” into independent claims 5 and 6, the rejection under Section 102 has been withdrawn. Aside from arguing the transmission and its components as underscored above, Applicant has not identified a single, clearly claimed component of the “kit” which is not taught by Raymond. Accordingly, the art rejection under Section 103 is maintained.
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J POPOVICS whose telephone number is (571) 272-1164.  The examiner can normally be reached from 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If repeated 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776